DETAILED ACTION
                                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Preliminary amendments filed on 4/13/2020.  Claims 1-13 have been examined.  The office action is Non-Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a first network device”, and “a second network device” recited in claim 13.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-ATA 35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nair (2018/0020442) in view of Enomoto et al. (2017/0026896).
As per claim 1, Nair discloses an authentication method implemented by a first network device, the authentication method comprising: 
receiving an authentication request from a second network device (Nair: para. 0079, HSS (i.e. first network device) receiving an authentication request (i.e. Authentication Data Request) from a MME (i.e. second network device); 
wherein the authentication request comprises an identifier of a first terminal that has not accessed a network, and a second terminal that has accessed the network (Nair: para. 0066, 0071, 0073, and 0079 authentication request (i.e. Authentication Data Request) includes an identifier of a remote device (i.e. first terminal), the identifier is the IMSI of the first terminal (i.e. remote device); ([Nair: See Fig. 3, para. 0058, and 0061 the first terminal (i.e. remote device that has not accessed a network has an indirect connection), and the second terminal (i.e. relay device) has direct connection that has accessed the network]); 
authenticating based on a preset correspondence between a first-type terminal and a second-type terminal, validity of accessing, by the first terminal, the network by using the second terminal, wherein the first-type terminal is allowed to access the network by using the second-type terminal corresponding to the first-type terminal (Nair: See Fig. 3,  para. 0079-0090, and 0106, authenticating based on the first type-terminal (i.e. wearable device), and a second type-terminal (i.e. smart phone) validity of accessing, by the first terminal (i.e. remote device), the network by using the relay device, the wearable device is allowed to access the network using the relay device).
Nair does not explicitly disclose the authentication request comprises an identifier of a second terminal that has accessed the network, and sending an authentication response to the second network device, wherein the authentication response carries indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.
However, analogous art of Enomoto authentication request comprises an discloses identifier of a second terminal that has accessed the network (Enomoto: para. 0293, 0430, UE identifier included in the authentication request); and sending an authentication response to the second network device, wherein the authentication response carries indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal (Enomoto: para. 0296-0297, 0301, sending an authentication response to the MME (i.e. second network device, the authentication response includes a session establishment request to indicate whether the UE is allowed access to the network using the UE-R, accessing the network, by transmitting and receiving data via the UE-R). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Enomoto with the method of Nair to include identifier of a second terminal; and sending an authentication response to the second network device, wherein the authentication response carries indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.
One would have been motivated to provide an indicator alerting that communications can take place between a first terminal and the second terminal, thus informing the network device is an efficient method that insures quality communication (Enomoto: 0297). 

As per claim 2, Nair and Enomoto discloses the method according to claim 1.
            Nair further discloses wherein the authenticating validity of accessing, by the first terminal, the network by using the second terminal comprises: allowing, if the correspondence between the first-type terminal and the second-type terminal comprises a correspondence between the first terminal and the second terminal, the first terminal to access the network by using the second terminal (Nair: See Fig. 3,  para. 0079-0090, and 0106, authenticating based on the first type-terminal (i.e. wearable device), and a second type-terminal (i.e. smart phone) validity of accessing, by the first terminal (i.e. remote device), the network by using the relay device, the wearable device is allowed to access the network using the relay device).
            As per claim 6, Nair and Enomoto discloses the method according to claim 1.
            Nair further discloses wherein the identifier comprises at least one of the following information: an international mobile subscriber identity (IMSI), an international mobile equipment identity (IMEI), or a media access control (MAC) address (Nair: para. 0078, 0093, discloses an identifier is an IMSI).
          As per claim 7, Nair discloses a network device, comprising: 
a processor (Nair: para. 0013, processor); 
a transceiver operatively coupled to the processor (Nair: para. 0013, transceiver coupled to the processor); and 
a memory configured to store computer readable instructions that, when executed by the processor (Nair: para. 0016, memory), 
receive, by using the transceiver, an authentication request from a second network device (Nair: para. 0079, HSS (i.e. first network device) receiving an authentication request (i.e. Authentication Data Request) from a MME (i.e. second network device), wherein the authentication request comprises an identifier of a first terminal that has not accessed a network and a second terminal that has accessed the network (Nair: para. 0066, 0073, and 0079 authentication request (i.e. Authentication Data Request) includes an identifier of a remote device (i.e. first terminal), the identifier is the IMSI of the first terminal (i.e. remote device), and the identifier of the second terminal (i.e. relay device) and the second terminal (i.e. relay device) has direct connection that has accessed the network]; 
authenticate, based on a preset correspondence between a first-type terminal and a second-type terminal, validity of accessing, by the first terminal, the network by using the second terminal, wherein the first-type terminal is allowed to access the network by using the second-type terminal corresponding to the first-type terminal (Nair: See Fig. 3,  para. 0079-0090, and 0106, authenticating based on the first type-terminal (i.e. wearable device), and a second type-terminal (i.e. smart phone) validity of accessing, by the first terminal (i.e. remote device), the network by using the relay device, the wearable device is allowed to access the network using the relay device).
Nair does not explicitly disclose the authentication request comprises an identifier of a second terminal; and send, by using the transceiver, an authentication response to the second network device, wherein the authentication response carries indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.
However, analogous art of Enomoto discloses the authentication request comprises an identifier of a second terminal (Enomoto: para. 0293, 0430, UE identifier included in the authentication request); and send, by using the transceiver, an authentication response to the second network device, wherein the authentication response carries indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal (Enomoto: para. 0296-0297, 0301, sending an authentication response to the MME (i.e. second network device, the authentication response includes a session establishment request to indicate whether the UE is allowed access to the network using the UE-R, accessing the network, by transmitting and receiving data via the UE-R).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Enomoto with the system of Nair to include identifier of a second terminal; and send, by using the transceiver, an authentication response to the second network device, wherein the authentication response carries indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.
One would have been motivated to provide an indicator alerting that communications can take place between a first terminal and the second terminal, thus informing the network device is an efficient method that insures quality communication (Enomoto: 0297). 
As per claim 8, Nair and Enomoto discloses the network device according to claim 7.
Nair further discloses wherein when authenticating validity of accessing, by the first terminal, the network by using the second terminal, the processor is further configured to: allow, if the correspondence between the first-type terminal and the second-type terminal comprises a correspondence between the first terminal and the second terminal, the first terminal to access the network by using the second terminal (Nair: See Fig. 3,  para. 0079-0090, and 0106, authenticating based on the first type-terminal (i.e. wearable device), and a second type-terminal (i.e. smart phone) validity of accessing, by the first terminal (i.e. remote device), the network by using the relay device, the wearable device is allowed to access the network using the relay device).

As per claim 12, Nair and Enomoto disclose the network device according to claim 7.                    
Nair further discloses wherein the identifier comprises at least one of the following: an international mobile subscriber identity (IMSI), an international mobile equipment identity (IMEI), or a media access control (MAC) address (Nair: para. 0078, 0093, discloses an identifier is an IMSI).

            As per claim 13, Nair discloses a system, comprising: 
a first network device (Nair: para. 0071, See Fig. 5 HSS #520 (i.e. a first network device)); and 
a second network device (Nair: para. 0071, See Fig. 5 MME #510), wherein the first network device is configured to: 
receive an authentication request from the second network device (Nair: para. 0079, HSS (i.e. first network device) receiving an authentication request (i.e. Authentication Data Request) from a MME (i.e. second network device), wherein the authentication request comprises an identifier of a first terminal that has not accessed a network and a second terminal that has accessed the network (Nair: para. 0066, 0073, and 0079 authentication request (i.e. Authentication Data Request) includes an identifier of a remote device (i.e. first terminal), the identifier is the IMSI of the first terminal (i.e. remote device), and the second terminal (i.e. relay device) has direct connection that has accessed the network]; 
authenticate based on a preset correspondence between a first-type terminal and a second-type terminal, validity of accessing, by the first terminal, the network by using the second terminal, wherein the first-type terminal is allowed to access the network by using the second-type terminal corresponding to the first-type terminal (Nair: See Fig. 3,  para. 0079-0090, and 0106, authenticating based on the first type-terminal (i.e. wearable device), and a second type-terminal (i.e. smart phone) validity of accessing, by the first terminal (i.e. remote device), the network by using the relay device, the wearable device is allowed to access the network using the relay device); and 
the second network device is configured to (Nair: para. 0079, the MME (i.e. second network device): 
send the authentication request (Nair: para. 0080-0081, HSS sends the authentication request); and 
receive the authentication response (Nair: para. 0090, receives the authentication response, RES).
Nair does not explicitly disclose the authentication request comprises an identifier of a second terminal; and send an authentication response to the second network device, wherein the authentication response carries indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.
However, analogous art of Enomoto discloses the authentication request includes an identifier of a second terminal (Enomoto: para. 0293, 0430, UE identifier included in the authentication request); send an authentication response to the second network device, wherein the authentication response carries indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal (Enomoto: para. 0296-0297, 0301, sending an authentication response to the MME (i.e. second network device, the authentication response includes a session establishment request to indicate whether the UE is allowed access to the network using the UE-R, accessing the network, by transmitting and receiving data via the UE-R).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Enomoto with the system of Nair to include identifier of a second terminal; and send an authentication response to the second network device, wherein the authentication response carries indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.
One would have been motivated to provide an indicator alerting that communications can take place between a first terminal and the second terminal, thus informing the network device is an efficient method that insures quality communication (Enomoto: 0297). 





Claims 3-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nair (2018/0020442) in view of Enomoto et al. (2017/0026896) and further in view of Kuge et al. (2017/0111273).

As per claim 3, Nair and Enomoto disclose the method according to claim 1.   
Nair and Enomoto do not explicitly disclose wherein the authenticating, validity of accessing, by the first terminal, the network by using the second terminal comprises: sending, if the correspondence between the first-type terminal and the second-type terminal does not comprise terminal information corresponding to first terminal information, a verification request to the second terminal; and receiving a verification response from the second terminal, wherein the verification response comprises the indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.
However, analogous art of Kuge discloses the authenticating, validity of accessing, by the first terminal, the network by using the second terminal comprises: sending, if the correspondence between the first-type terminal and the second-type terminal does not comprise terminal information corresponding to first terminal information, a verification request (Kuge: para. 0293, 0297, authenticating, validity of accessing by the UE, the network by using another UE, sending, if the correspondence between the ProSe ID(s) between the first terminal and second terminal does not include terminal information corresponding to the first terminal information); and receiving a verification response from the second terminal, wherein the verification response comprises the indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal (Kuge: para. 0297-0299, a verification request to the ProSe server, and receiving a verification response from the ProSe Server, indication information to indicate if the UE is allowed to access the network of a Relay UE).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuge with the method of Nair and Enomoto to include wherein the authenticating, validity of accessing, by the first terminal, the network by using the second terminal comprises: sending, if the correspondence between the first-type terminal and the second-type terminal does not comprise terminal information corresponding to first terminal information, a verification request to the second terminal; and receiving a verification response from the second terminal, wherein the verification response comprises the indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.  One would have been motivated to verify the terminal information before allowing the terminal access to the network, providing an access control is a security measure to insure that a rogue terminals cannot access the network (Kuge: para. 0299).
            As per claim 4, Nair and Enomoto discloses the method according to claim 1.
            Nair and Enomoto does not explicitly disclose wherein the authenticating validity of accessing, by the first terminal, the network by using the second terminal comprises: sending, if terminal information that is in the correspondence between the first-type terminal and the second-type terminal and corresponds to first terminal information does not comprise second terminal information, a verification request to a third terminal, wherein the third terminal is a terminal associated with the terminal information corresponding to the first terminal information in the correspondence between the first-type terminal and the second-type terminal; and receiving a verification response from the third terminal, wherein the verification response comprises the indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.
	However, analogous art of Kuge discloses wherein the authenticating validity of accessing, by the first terminal, the network by using the second terminal comprises: sending, if terminal information that is in the correspondence between the first-type terminal and the second-type terminal and corresponds to first terminal information does not comprise second terminal information (Kuge: para. 0293, 0297, authenticating, validity of accessing by the UE, the network by using another UE, sending, if the correspondence between the ProSe ID(s) between the first terminal and second terminal does not include terminal information corresponding to the first terminal information), a verification request to a third terminal, wherein the third terminal is a terminal associated with the terminal information corresponding to the first terminal information in the correspondence between the first-type terminal and the second-type terminal; and receiving a verification response from the third terminal, wherein the verification response comprises the indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal (Kuge: para. 0354-0367, a verification request to a UE(C), wherein the UE(C) ProSe ID, and the verification response includes indication whether the first UE is allowed to access the second terminal (i.e. Relay UE).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuge with the method of Nair and Enomoto to include wherein the authenticating validity of accessing, by the first terminal, the network by using the second terminal comprises: sending, if terminal information that is in the correspondence between the first-type terminal and the second-type terminal and corresponds to first terminal information does not comprise second terminal information, a verification request to a third terminal, wherein the third terminal is a terminal associated with the terminal information corresponding to the first terminal information in the correspondence between the first-type terminal and the second-type terminal; and receiving a verification response from the third terminal, wherein the verification response comprises the indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.  One would have been motivated to look towards another terminal on the network for the information, thus providing flexibility in order to access the information (Kuge: para. 0366-0367).
            As per claim 5, Nair, Enomoto, and Kuge disclose the method according to claim 3.
Enomoto further discloses wherein if the indication information indicates that the first terminal is allowed to access the network by using the second terminal (Enomoto: para. 0296-0297, 0301, sending an authentication response to the MME (i.e. second network device, the authentication response includes a session establishment request to indicate whether the UE is allowed access to the network using the UE-R, accessing the network, by transmitting and receiving data via the UE-R), the method further comprises: storing a correspondence between the first terminal and the second terminal into the correspondence between the first-type terminal and the second-type terminal (Enomoto: para. 0095, 0097, 0099, storing the ProSe ID in the management table).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Enomoto with the method of Nair and Kuge to include if the indication information indicates that the first terminal is allowed to access the network by using the second terminal, the method further comprises: storing a correspondence between the first terminal and the second terminal into the correspondence between the first-type terminal and the second-type terminal.  One would have been motivated to store the terminal information in one table in order to have an efficient method of accessing the data (Enomoto: para. 0101).

           As per claim 9, Nair and Enomoto disclose the network device according to claim 7.  
           Nair and Enomoto do not explicitly disclose wherein when authenticating validity of accessing, by the first terminal, the network by using the second terminal, the processor is further configured to: send, by using the transceiver if the correspondence between the first-type terminal and the second-type terminal does not comprise terminal information corresponding to first terminal information, a verification request to the second terminal; and receive, by using the transceiver, a verification response from the second terminal, wherein the verification response comprises the indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.
However, analogous art of Kuge discloses wherein when authenticating validity of accessing, by the first terminal, the network by using the second terminal, the processor is further configured to: send, by using the transceiver if the correspondence between the first-type terminal and the second-type terminal does not comprise terminal information corresponding to first terminal information, a verification request to the second terminal (Kuge: para. 0293, 0297, authenticating, validity of accessing by the UE, the network by using another UE, sending, if the correspondence between the ProSe ID(s) between the first terminal and second terminal does not include terminal information corresponding to the first terminal information); and receive, by using the transceiver, a verification response from the second terminal, wherein the verification response comprises the indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal (Kuge: para. 0297-0299, a verification request to the ProSe server, and receiving a verification response from the ProSe Server, indication information to indicate if the UE is allowed to access the network of a Relay UE).
            Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuge with the method of Nair and Enomoto to include wherein when authenticating validity of accessing, by the first terminal, the network by using the second terminal, the processor is further configured to: send, by using the transceiver if the correspondence between the first-type terminal and the second-type terminal does not comprise terminal information corresponding to first terminal information, a verification request to the second terminal; and receive, by using the transceiver, a verification response from the second terminal, wherein the verification response comprises the indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.  One would have been motivated to verify the terminal information before allowing the terminal access to the network, providing access control is a security measure to insure that rogue terminals cannot access the network (Kuge: para. 0299).

     As per claim 10, Nair and Enomoto disclose the network device according to claim 7.
     Nair and Enomoto do not explicitly disclose wherein when authenticating validity of accessing, by the first terminal, the network by using the second terminal, the processor is further configured to: send, by using the transceiver if terminal information that is in the correspondence between the first-type terminal and the second-type terminal and corresponds to first terminal information does not comprise second terminal information, a verification request to a third terminal, wherein the third terminal is a terminal associated with the terminal information corresponding to the first terminal information in the correspondence between the first-type terminal and the second-type terminal; and receive, by using the transceiver, a verification response from the third terminal, wherein the verification response comprises the indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.
     However, analogous art of Kuge discloses wherein when authenticating validity of accessing, by the first terminal, the network by using the second terminal, the processor is further configured to: send, by using the transceiver if terminal information that is in the correspondence between the first-type terminal and the second-type terminal and corresponds to first terminal information does not comprise second terminal information, a verification request to a third terminal (Kuge: para. 0293, 0297, authenticating, validity of accessing by the UE, the network by using another UE, sending, if the correspondence between the ProSe ID(s) between the first terminal and second terminal does not include terminal information corresponding to the first terminal information), wherein the third terminal is a terminal associated with the terminal information corresponding to the first terminal information in the correspondence between the first-type terminal and the second-type terminal; and receive, by using the transceiver, a verification response from the third terminal, wherein the verification response comprises the indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal (Kuge: para. 0354-0367, a verification request to a UE(C), wherein the UE© ProSe ID, and the verification response includes indication whether the first UE is allowed to access the second terminal (i.e. Relay UE).
     Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kuge with the method of Nair and Enomoto to include wherein when authenticating validity of accessing, by the first terminal, the network by using the second terminal, the processor is further configured to: send, by using the transceiver if terminal information that is in the correspondence between the first-type terminal and the second-type terminal and corresponds to first terminal information does not comprise second terminal information, a verification request to a third terminal, wherein the third terminal is a terminal associated with the terminal information corresponding to the first terminal information in the correspondence between the first-type terminal and the second-type terminal; and receive, by using the transceiver, a verification response from the third terminal, wherein the verification response comprises the indication information used to indicate whether the first terminal is allowed to access the network by using the second terminal.  One would have been motivated to look towards another terminal on the network for the information, thus providing flexibility in order to access the information (Kuge: para. 0366-0367).
     As per claim 11, rejected under same rationale as claim 5. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



7/27/2022


  /J.E.J/  Examiner, Art Unit 2439            




/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439